Title: From Thomas Jefferson to Enoch Edwards, 2 June 1801
From: Jefferson, Thomas
To: Edwards, Enoch


               
                  Dear Sir
                  Washington June 2. 1801.
               
               Your favor of May 29. is duly recieved. I think with you the difference in price between Marocco & Cloth lining is very far beyond the difference in value, & therefore decline the Marocco. I thank you for your kind offer as to the getting a coachee from Germantown. tho’ I have no immediate prospect of such a want, yet if you will be so good, in [your first] letter, to [mention] what yours cost, it will be a motive for application there should the want arise. I am much indebted to mrs Edwards’s good dispositions to […] me with her taste, and think myself very fortunate to be in so good hands. some time this summer, when I shall have got information of the size [and] state of the rooms needing it, I shall probably take the liberty of asking […] selection of some carpeting for me.
               We have now had some […] of our new […] like the bustle & noise of a close built city will laugh at […] agreeable country residence, with a charming society & […] visit our neighbors a horse or carriage is necessary as in the country. this you will concieve as we have only 3000. people in about 5. or 6. square miles of area. but it is growing very rapidly, and will I believe become a great place. Accept for mrs Edwards & yourself assurances of my perfect esteem & respect.
               
                  
                     Th: Jefferson
                  
               
            